The judgment of the court was pronounced by
Existís, C. J.
This suit is instituted to annul an order of seizure and sale- and the sale made under it, and to recover fi’om the defendant South certain slaves, purchased by him at him at the shei'iff !s sale.
The order of seizure was granted on a judgment rendered by the Circuit Court of Alabama, for Montgomery county. The defendant appeared, but did not plead; judgment was taken against him by nil dicit. This is a judgment by default. 1 Tidd’s Prac. 505. 3 Blackstone’s Com. 296. The order of seizure and sale could not legally be granted on a judgment rendered in anotheiv State by default.
The sale of the slaves was not made at the place required by law ; it was-made on the plantation of the defendant, South. The plaintiff was absent, and-only represented by a curator ad hoc, appointed for that purpose.- The sale ought to have been made at the court-house of the parish, or in some other-public place in its vicinity C. P. art. 664. Acts of 1842, p. 210.
There are circumstances which lead us to believe that the debtor was not permitted to have, for the sale of his property, that public competition which the law secured to him.
It is therefore ordered that the judgment appealed from be reversed, that the sheriff’s sale be annulled,’ and that the plaintiff recover from the- defendant, *387Routh, the slaves mentioned in the sheriff’s deed of sale annexed to the said plaintiff’s petition, together with the sum of five hundred dollars per annum, from tho 2d day of August, 1845, until said slaves be delivered to said plaintiff; it is further ordered that said defendant, Routh, pay the costs of both courts.